DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 114, 128, 161, and 163 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II-V or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2020. Applicant’s election without traverse of Group I drawn to conotoxin and PEGylated conotoxin peptide analog, in the reply filed on 11/10/2020 is acknowledged. Applicant further elected Xaa1 as being Tyr.
Newly submitted claims 172, 173, 175, and 176 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are drawn to a method of treating and preventing inflammation and inhibition of α9-containing nicotinic acetylcholine receptor (nAChR). The product invention and the process of use are related as product and process of use. The inventions can be shown as distinct if the product as claimed can be used in a materially different process of using the product. In the instant case, the conotoxin peptide analog can also be used in the treatment of stroke. As such, the inventions are independent and distinct.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for s 172, 173, 175 and 176 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Claim Status
The examiner acknowledges the receipt of the reply filed 12/08/2021, in response to the Non-final action that cancelled claim 34, 56, 167-170 and amended claims 55, 71, 76-77, 80, 113, 165-166, and 174.
Claims 55, 71-72, 76-78, 80, 113, 165-166, 171, and 174 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 103 – Maintained and updated
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55, 71-72, 76-78, 80, 113, 165-166, 171, and 174  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/073949 A1 (hereinafter “the ‘949 publication”) in 2006, 17, 179−188), and Bailon et al. in (Expert Opin. Drug Deliv. (2009) 6(1)).

‘949 discloses conotoxin peptide or a pharmaceutically acceptable salt thereof, wherein the disclosed conotoxin peptide blocks the α9α10 subtype of the nAChR ([0087, 0164, 0165] and claims 28-29).  ‘949 further teaches a conotoxin peptide of SEQ ID NO: 12 (claim 3 and [0022]) (please see query match below), wherein X10 is Gly, X6 is Cys or selenocysteine, X7 is Cys, X3 is Thr, X8 is Cys or selenocysteine, X1 is Arg or citrulline, X4 is Gln, X9 is Cys, and X5 is Arg or Tyr.

    PNG
    media_image1.png
    166
    769
    media_image1.png
    Greyscale

The amino acid at position 3 is cysteine, while the instant peptide recites an unnatural amino acid ((S)-propargyl glycine) at position 3; the amino acid at position 10 is iodo-tyrosine, while the instant recites Tryptophan; and the amino acid at position 12 is Cysteine while the instant recites an unnatural amino acid ((S)-5-azidonorvaline). However, ‘949 also discloses that X in the peptide represents a cysteine residue replaced with (S)-propargyl glycine or (S)-azidonorvaline (claim 19 and paragraph [0032]). With respect to the position 10 of the peptide, ‘949 discloses the amino acid at position 10 is iodo-tyrosine or in other embodiments it is tyrosine instead of the instant tryptophan. However, the ‘949 publication also teaches that “conservative substitution" involves a substitution that can be done in Group 6: phenylalanine 
Regarding the triazole and disulfide bridges, ‘949 discloses that the analogs may also have one cysteine disulfide and one Triazole Bridge [0013, 0030, 0032 and 0156]. In addition, Fig. 5 (see below) of ‘949 discloses the exact position of the instant triazole and Disulfide Bridge.
            
    PNG
    media_image2.png
    99
    317
    media_image2.png
    Greyscale

Regarding the recitation of 10-40 kDa PEG polymer attached to the N-terminus of the conotoxin peptide, ‘949 teaches that modifications can be done on the peptide such as PEGylation where there is covalent and non-covalent attachment or amalgamation of polyethylene glycol (PEG) polymers [0039, 0050, and 0160]. ‘949 discloses that modification can be done at the terminal end of a sequence [0039]. ‘949 discloses that modifications can be done on the peptide such as PEGylation where there is covalent and non-covalent attachment or amalgamation of polyethylene glycol (PEG) polymers [0039, 0050, and 0160]. ‘949 discloses that PEGylation increases the molecular weight of the peptide and thus reduces the rate with which it is filtrated in the kidneys; PEGylation can also shield the peptide from proteases and macrophages and other cells of the reticuloendothelial system (RES) that can remove it. In addition, PEGylation may reduce any immunogenicity associated with a foreign peptide [0050]. ‘949 further discloses that the C-terminus may be a carboxylic acid or an amide group [0045].

Baker et al. discloses that N-terminally PEGylated IFN-β had significantly improved pharmacokinetic properties and that the clearance and volume of distribution at steady state were reduced ∼30-fold and ∼4-fold, respectively, resulting in a significant increase in systemic exposure. Baker further discloses that modification was done at the N-terminal because it resulted in a protein that retained significant activity and that had improved pharmacokinetic properties (page 180, right column, line 1-7). Baker further discloses that the elimination half-life of the PEGylated protein was ∼13-fold greater than for the unmodified protein (abstract). Baker further discloses that following intravenous administration in rats, the t1/2 value for the unmodified wild-type protein was 0.5 h, while for the 10 kDa, 20 kDa, and 40 kDa PEG-maleimide-modified proteins, the t1/2 values were 22, 24, and 32 h, respectively (page 186, left column, last 5 lines). 
In addition, Bailon et al. discloses that a minimum of 20 kDa PEG is needed for the significant retardation of renal clearance (page 3, section 4.2 and lines 1-2; also Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘949 and prepare a PEGylated conotoxin peptide of amino acid sequence of SEQ ID NO: 12 of the ‘949 because ‘949 discloses that the PEGylation of conotoxin increases the molecular weight of the peptide and thus reduces the rate with which it is filtrated in the kidneys [0050]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the teachings of ‘949 to prepare a PEGylated conotoxin because ‘949 discloses that PEGylation may 
Regarding claim  71, ‘949 discloses that modifications can be done on the peptide such as PEGylation where there is covalent and non-covalent attachment or amalgamation of polyethylene glycol (PEG) polymers [0039, 0050] and that the peptide is linked to polyethylene glycol polymers (claim 24 and paragraph [0160]). ‘949 discloses that modification can be done at the terminal end of a sequence [0039]. Even though ‘949 doesn’t explicitly discloses that the PEGylation was at the N terminal, for unbranched peptides, there are only two terminal positions that could be PEGylated, therefore given the limited number of options, One of ordinary skill in the art would be able to envisage PEGylation at either the N- or C- terminus of the peptide. In addition, Baker discloses that modification at the N-terminus retained activity and improved stability and the 10-40 kDa PEG polymer is correlated with increased half-life of 
Regarding claim 72, ‘949 discloses that conotoxin peptides can be conjugated to PEG is conjugation of a methoxy poly(ethylene glycol)-succinimidyl valerate to conotoxin peptide RgIA analog CSP-4- NH2 (SEQ ID NO:25) [0051]. The valerate linker is clearly disclosed by ‘949. Paragraphs [0130] also discloses the instant linker.
Regarding claim 76-78, ‘949 teaches that modification of the peptide includes PEGylation and that PEGylation consists of the addition of one or more poly-(ethylene glycol) (PEG) molecules to a peptide or protein [0050]. ‘949 further discloses that in other embodiments, a methoxy poly(ethylene glycol) (i.e., PEG) -butyraldehyde is joined to a conotoxin peptide [0051]. mPEG-butyraldehyde is a known linear PEG polymer which is about 20kDa. Paragraph [0135] discloses the use of PEG-SVA to modify the peptide. One of ordinary skill in the art would be able to test different PEG polymers of different sizes or lengths to prepare a PEGylated conotoxin peptide with the desired biological activity thereby rendering obvious claims 76-78.
Regarding claim 80, the sequence of the peptide of the instant SEQ ID NO: 93 and 94 are disclosed supra. The difference between the instant SEQ ID NO: 83 and SEQ ID NO: 93 and 94 is the attachment of the PEG polymer. However, not only does ‘949 disclose the instant peptide, but also teaches the modification of the peptide using a linear PEG polymer whose size falls within the instant claimed PEG size of 10-40 kDa therefore rendering obvious the instant claim 80. In addition, the disclosures of Baker would motivate one of ordinary skill in the art to 
Regarding claim 113, ‘949 teaches conotoxin peptide pharmaceutical compositions comprising pharmaceutically acceptable carriers [0065, 0068-0069, 0079-0080]. 
Regarding claims 165 and 166, ‘949 teaches the instant triazole bridge (See Fig. 5)
    PNG
    media_image3.png
    57
    119
    media_image3.png
    Greyscale
.
Regarding claim 171 and 174, ‘949 teaches conotoxin peptide pharmaceutical compositions comprising pharmaceutically acceptable carriers [0065, 0068-0069, 0079-0080].
In addition, ‘949 suggests modifying the conotoxin peptide with PEG polymers and Baker discloses the motivation for PEGylation with a 10-40 kDa PEG polymer at the N-terminus rendering obvious the instant rejected claims.
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that the '949 publication does not disclose any peptide having the sequence specified in claim 55. For example, the conotoxin peptide of SEQ ID NO: 12 of the '949 publication has an iodo-tyrosine at the 10-position, while Formula (I) (SEQ ID NO: 93) has a tryptophan at the 10-position. The Examiner acknowledges this distinction by stating that "'949 discloses the amino acid at position 10 is iodo-tyrosine or in other embodiments it is tyrosine instead of the instant tryptophan." See Office Action, page 4, fourth paragraph. However, as another example, another conotoxin peptide sequence cited by the Examiner in the Office Action, i.e., CSP-4-NH2 (SEQ ID NO: 25), also has an iodo-tyrosine at the 10-position. The Examiner fails to point out any example with tryptophan at position 10 in the '949 publication. Applicant argues that one of skill in the art would not find any guidance or suggestion in the '949 publication to start from the sequence in SEQ ID NO: 12 or SEQ ID NO: 25 with 3-iodo-tyrosine at position 10, without the guidance of the instant application, to arrive at the claimed peptide sequence specifically with tryptophan, at the specific position 10. Applicant argues that Baker and Bailon do not cure the deficiency in the '949 publication. 
The arguments above have been fully considered but are unpersuasive because the ‘949 publication discloses SEQ ID NO: 12 which is similar to the instant sequence with the exception that it has iodo-tyrosine at the 10-position instead of the instant tryptophan. However, the ‘949 publication further teaches that conservative substitutions can be made on the disclosed conotoxin peptides [0008, 0033]. ‘949 further teaches “conservative substitution" involves a substitution that can be done in Group 6: phenylalanine (Phe or F), tyrosine (Tyr or Y), Tryptophan (Trp or W) [0034], where Trp can be conservatively substituted with Tyr [0034-0035]. ‘949 therefore clearly discloses that within the group 6, Tyr can be conservatively substituted with Trp or Phe. One of ordinary skill in the art will clearly be able to envisage Trp as the amino acid in position 10 based on the very limited number of conservative substitution options contemplated for a Tyr amino acid residue by the teachings of ‘949. This argument remains unpersuasive.
Applicant argues that surprising and unexpected results demonstrating that an exemplary conotoxin peptide analog Ia, having a Trp at position 10 and a carboxylic group at the C-terminus, demonstrated surprisingly and unexpectedly better biological activity in inhibiting the a9a10 nAChR than conotoxin peptide analog Ib', which is the same conotoxin peptide analog depicted in the upper right of Figure 5 of the '949 publication (which has a 3-I-Tyr at position 10 and an amide group at the C-terminus) cited by the Examiner on page 5, first paragraph, and page 9, second paragraph of the Office Action. It was found that the IC50 of unPEGylated conotoxin peptide analog Ib' is about 69 fold higher (69 fold lower activity) than unPEGylated conotoxin peptide analog Ia in inhibiting the human a9a10 nAChR (Ia: IC50 = 0.7 + 0.03 nM; Ib': IC50 = 48 + 9 nM; see the table below, reproducing the IC50 data from Table 8), showing the unexpected effect in providing 69 fold greater inhibitory activity afforded by the sequence present in the instantly claimed peptide analogs relative to that of the '949 publication. See specification, pages 118-119, Table 8 and paragraph [00496]. Applicant further argues that PEGylated conotoxin peptide analog IIa, unexpectedly maintained the same level of biological activity in inhibiting the a9a10 nAChR, in spite of the PEGylation. See specification, pages 122-123, Table 9 and paragraph [00503], which lists an IC50 for peptide Ia of 0.7 + 0.03 nM, and an IC50 for peptide IIa of 0.7 + 0.1 nM.
The arguments above have been fully considered but are unpersuasive because, as stated earlier in the response to arguments, ‘949 teaches conservative substitution of Tyr with Trp, therefore Trp at position 10 can be clearly envisaged by one of ordinary skill in the art. With respect to applicants’ assertion of unexpected better biological activity of inhibiting the a9a10 nAChR, the examiner notes that the conotoxin peptides of ‘949 were similarly effective in blocking the α9α10 subtype of the nicotinic acetylcholine receptor (nAChR) (abstract, [0112-0116]). Furthermore, applicant is making a comparison between the unPEGylated peptide of ‘949 which has a Tyr at position 10. However, as stated above, the instant peptide with a Trp at 
Applicant further argues shows data between PEGylated peptides that have Tyr at position 10 and Trp and position 10. Applicant argues that those skilled persons in the art would understand that PEGylation would potentially create a structural constraint resulting in a reduction of peptide binding potency to the peptide's physiological receptors. See, e.g., Fishburn, 2008, J. Pharm. Sci. 97:4167-4183; Parrott and DeSimone, 2011, Nat. Chem. 4:13-142. Moreover, as described in the instant specification (see paragraph [00506]), the conotoxin peptide CSP-4-NH2, having 3-I-Tyr at position 10, which is disclosed in the '949 publication (see paragraphs [0051] and [00135]) and cited by the Examiner in the Office Action, was PEGylated by attaching the same linear 30 kDa mPEG polymer as in PEGylated conotoxin peptide analog IIa to the N-terminus of CSP-4- NH2 via a valerate linker to afford PEGylated conotoxin peptide analog XI (see also paragraph [00519]). It was found that the IC50 of PEGylated conotoxin peptide analog XI is about 15 fold higher (15 fold lower inhibitory activity) than the unPEGylated CSP-4-NH2 in inhibiting the rat a9a10 nAChR (XI: IC50 = 6.0 + 0.1 nM; CSP-4-NH2: ICso = 0.4 + 0.2 nM; see the table below reproducing the ICso data from the specification). See specification, pages 122-123, Table 9 and paragraph [00506]. In contrast, Table 9 shows that when conotoxin peptide analog Ia is PEGylated with the same linear 30 kDa mPEG polymer, the level of inhibitory activity on human a9a10 nAChR is unexpectedly retained (Ia: IC50 = 0.7+ 0.03 nM; IIa: IC50 = 0.7 + 0.1 nM; see the table below with information from Table 9 and paragraph [00506] of the specification). Applicant further argues that peptide analogs Ia and IIa, with a Trp at position 10 and a carboxylic acid at the C- terminus, both unexpectedly demonstrated superior biological activities in inhibiting the a9a10 nAChR, relative to Ib'and thus also relative to the expected activity for PEGylated Ib'. Furthermore, the IC50 of unPEGylated conotoxin peptide analog CSP-4-NH2 was about 5 fold lower in biological activity than the PEGylated conotoxin peptide analog IIa in inhibiting the human a9a10 nAChR (CSP-4-NH2: IC50 = 3.5 + 1.5 nM; IIa: IC50 = 0.7 + 0.1 nM; see the table above with information from Table 9). As discussed above, since the PEGylated peptide analog would be expected to not exceed the level of inhibitory activity of unPEGylated peptide analog, peptide XI (PEGylated CSP-4-NH2) would be expected to not exceed the inhibitory activity of CSP-4-NH2, which is 5 fold lower activity than IIa in inhibiting the human a9a10 nAChR. Thus, the data indicates that the claimed conotoxin peptide analogs demonstrate unexpectedly superior biological activities in inhibiting the a9a10 nAChR.
The arguments presented above are unpersuasive because applicant has chosen to focus on the difference between peptides that have position 10 as Tyr and Trp while stating that peptides with Trp at position 10 have superior biological activities in inhibiting the a9a10 nAChR. The examiner reiterates that the ‘949 publication suggests conservative substitution of Tyr with Trp, therefore one of ordinary skill in the art can quickly and efficiently arrive to the instant peptide. Therefore, the results asserted by the applicant would necessarily be present. Furthermore, ‘949 teaches that the peptides of the invention include those that have conservative substitution [0008] and further discloses that the peptides were effective in blocking the α9α10 subtype of the nicotinic acetylcholine receptor (nAChR) (abstract, [0112-0116]). Furthermore, ‘949 discloses that PEGylation increases the molecular weight of the 
The instant peptide is clearly suggested by the ‘949 publication. Only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness. Even though the applicant, as argued, went ahead and performed IC50 activities on the different peptides disclosed by ‘949 such as those with Tyr and Trp at position 10, such does not necessarily constitute unexpected results. Both peptides were disclosed and further ‘949 suggests conservative substitution where Tyr can be conservatively substituted with Trp or Phe [0034].
Furthermore, as stated earlier in the previous response to arguments, “a claimed compound may be obvious because it was suggested by, or structurally similar to, a prior art compound even though a particular benefit of the claimed compound asserted by patentee is not expressly disclosed in the prior art. If the prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, applicant’s recognition of the benefit is not in itself sufficient to distinguish the claimed compound from the prior art. In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990)” (See MPEP . 

Conclusion
Claims 55, 71-72, 76-78, 80, 113, 165-166, 171, and 174 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARADHANA SASAN/Primary Examiner, Art Unit 1615